EXHIBIT 10.2

[logo.jpg]

LIMITED BRANDS, INC. ANNOUNCES EXECUTIVE APPOINTMENTS

— Ken Stevens promoted to Chief Financial Officer —

— Promotions of leaders at Victoria’s Secret —

— New leader of Mast —


COLUMBUS, Ohio (May 24, 2006) — In an effort to continue to recognize future
growth opportunities, Limited Brands, Inc. (NYSE: LTD) today announced the
appointment of a new Chief Financial Officer, and the promotion of members of
the leadership team for Victoria’s Secret.

“These are talented leaders who will enable us to continue to maximize our
growth potential,” said Leslie H. Wexner, Chairman and Chief Executive Officer
of Limited Brands.

APPOINTMENT OF NEW CHIEF FINANCIAL OFFICER

Ken Stevens has been appointed Executive Vice President and Chief Financial
Officer, Limited Brands effective June 12. At Limited Brands, Mr. Stevens has
most recently served as Chief Executive Officer of Express. He also has held the
position of President of Bath & Body Works with responsibility for finance and
planning, operations, store and field management, marketing, and brand
merchandising. His career at the senior management level includes serving as
President and Chief Operating Officer for inChord Communications, an integrated
marketing communications firm which focuses on the pharmaceutical/healthcare
industries, and Chairman and Chief Executive Officer of the Bank One Retail
Group. Mr. Stevens also has held senior management positions at PepsiCo after
serving as a partner with McKinsey and Co. Early in his career, Mr. Stevens held
management positions at General Mills and Bullock’s Department stores. Mr.
Stevens replaces V. Ann Hailey who transitioned to the role of Executive Vice
President, Corporate Development in May.

Jay Margolis, Chief Executive Officer/President, Apparel Group, will continue to
lead the apparel businesses and Paul Raffin, President, Express, will continue
to lead Express.

-more-



--------------------------------------------------------------------------------





NEW VICTORIA’S SECRET ORGANIZATIONAL STRUCTURE

Victoria’s Secret is moving to an integrated business structure with one
operating business model for Victoria’s Secret Stores, Victoria’s Secret Beauty,
Victoria’s Secret Direct, Pink, Intimissimi, Sexy Sport and all future concepts
Sharen Jester Turney will lead the new Victoria’s Secret group as Chief
Executive Officer and President, with Jerry Stritzke joining her as Chief
Operating Officer. Ms. Turney has led Victoria’s Secret Direct, the catalogue
and e-commerce arm of Victoria’s Secret since 2000. Mr. Stritzke most recently
served as Chief Executive Officer of Mast Industries, Inc, the sourcing and
production arm of Limited Brands, Inc.

LEADERSHIP FOR VICTORIA’S SECRET BUSINESS SEGMENTS

Mindy Meads will become Chief Executive Officer/President of Victoria’s Secret
Direct, on August 4th, with Rick Jackson joining her as Chief Operating Officer
of the business. Ms. Meads, formerly President and Chief Executive Officer of
Lands’ End, has more than 30 years of experience as a merchant, including the
last 15 years leading and re-energizing the Lands’ End product line. Mr.
Jackson, who joined Limited Brands in 1998, has been serving as Executive Vice
President of Logistic Operations in Limited Logistics Services, Inc.

Christine Beauchamp is being promoted from President and General Merchandise
Manager to Chief Executive Officer and President of Victoria’s Secret Beauty, to
recognize her leadership and contributions to the business. Grace Nichols will
remain in her current role as Chief Executive Officer of Victoria’s Secret
Stores through early Spring of 2007. After 20 years with Limited Brands and 14
as CEO of Victoria’s Secret Stores, she will work with Limited Brands leadership
to develop a new role and transition to it in 2007.

LEADERSHIP FOR MAST

Rick Paul is being promoted to President for Mast, replacing Mr. Stritzke. Mr.
Paul previously led Mast’s Far East operations.

ABOUT LIMITED BRANDS:

Limited Brands, through Victoria's Secret, Bath & Body Works, C.O. Bigelow,
Express, Limited Stores, White Barn Candle Co. and Henri Bendel, presently
operates 3,559 specialty stores. Victoria's Secret products are also available
through the catalogue and www.VictoriasSecret.com. Bath & Body Works products
are also available through the catalog and at www.BathandBodyWorks.com.

For further information, please contact:
Tom Katzenmeyer
SVP, Investor, Media and Community Relations
Limited Brands, Inc.
614-415-7076
www.Limitedbrands.com

###